DETAILED ACTION
Claims 1-5 are presented for examination, wherein claim 5 is newly added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2016/035289, with citations to US 2017/0125806) in view of Takahata (US 2014/0186702).
Regarding independent claim 1, Wang teaches a negative electrode for a non-aqueous electrolyte secondary battery and to a non-aqueous electrolyte secondary battery (e.g. ¶¶ 0001, 54-55, and 59), reading on “negative electrode for a nonaqueous electrolyte secondary battery,” said negative electrode comprising:
(1)	a negative-electrode current collector (e.g. item 11, see e.g. ¶¶ 0012, 22-23, 34, and 40-41 plus e.g. Figures 1-2), reading on “a negative electrode collector;” and,
(2)	a negative electrode mixture layer (e.g. item 12) formed on said negative electrode current collector (e.g. Id), reading on “a negative electrode mixture layer formed on the negative electrode collector,” wherein said negative electrode mixture 
(2a)	a first region (e.g. item 12a) as a layer outermost away from said negative-electrode current collector, said first region composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 99:1 to 60:40 by weight ratio (e.g. ¶¶ 0030 and 35 plus e.g. Figures 1-2), reading on “a first mixture layer primarily composed of a graphite…” and “the first mixture layer is disposed at a surface side of the negative electrode mixture layer;” and,
(2b)	a second region (e.g. item 12b) as a layer adjacent to said negative-electrode current collector, said second region, said second region composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 100:0 to >90:<10 by weight ratio (e.g. ¶¶ 0030 and 36 plus e.g. Figures 1-2), reading on “the negative electrode mixture layer includes … a second mixture layer primarily composed of a graphite coated with no amorphous carbon” and “the second mixture layer is disposed at a side of the negative electrode collector.”

Wang teaches said first region as said layer outermost away from said negative-electrode current collector (e.g. supra), meaning it is closest to the nonaqueous electrolyte of said nonaqueous electrolyte secondary battery, and further teaches said first region is composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1 (e.g. supra), wherein said graphite may be a natural graphite (e.g. ¶0027), but does not expressly teach said graphite is “graphite coated with an amorphous carbon,” wherein “the negative electrode first mixture layer primarily composed of a graphite coated with an amorphous carbon.”
However, Takahata teaches a lithium-ion secondary battery (e.g. ¶0017), wherein performance of natural graphite as a negative electrode active material in a lithium-ion secondary battery may be improved by coating natural graphite with an amorphous carbon film, wherein said amorphous carbon film prevents side reactions between the electrolyte solution and the natural graphite (e.g. ¶¶ 0061, 66-67, and 124).
As a result, it would have been obvious to substitute the natural graphite coated with an amorphous coating of Takahata for the natural graphite of the first region in the negative electrode of Wang, wherein said first region is adjacent to said nonaqueous electrolyte, since Takahata teaches said natural graphite coated with an amorphous coating reduces side reactions between said graphite and the electrolyte solution.
Wang as modified reading on the limitations “graphite coated with an amorphous carbon,” wherein “the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon.”
Regarding claim 2, Wang as modified teaches the negative electrode or claim 1, wherein Wang teaches said first region may have a thickness equal to 40% of the total thickness of said negative electrode mixture layer and said second region may have a thickness equal to 40% of the thickness of said negative electrode mixture layer (e.g. ¶0034), so a ratio in thickness of said first region to said second region may be 50:50, within
Regarding claim 3, Wang as modified teaches the negative electrode or claim 1, wherein Wang teaches said first region contains graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 99:1 to 60:40 by weight ratio plus said second region contains graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 100:0 to >90:<10 by weight ratio (e.g. supra), said stoichiometric amount of oxygen overlapping the claimed range, reading on “the first mixture layer and the second mixture layer contain a silicon oxide represented by SiOX (0.5 ≤ X ≤ 1.36),” see also e.g. MPEP § 2144.05(I).

Regarding independent claim 4, Wang and Takahata are applied as provided supra.
Still regarding independent claim 4, Wang teaches said non-aqueous electrolyte secondary battery (e.g. supra), reading on “nonaqueous electrolyte secondary battery,” said battery comprising:
(2)	a positive electrode (e.g. ¶¶ 0013, 15-20, 52, and 59), reading on “a positive electrode;” and,
(3)	a nonaqueous electrolyte solution (e.g. ¶¶ 0001, 15, 43-47, and 57), reading on “a nonaqueous electrolyte.”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2016/035289, with citations to US 2017/0125806) in view of Kaneko et al (US 2012/0315546).
Regarding newly added claim 5, which depends from independent claim 1, Wang is applied as provided supra, with the following modifications. Wang teaches
supra), said plurality of regions including:
(2a)	said first region as said layer outermost away from said negative-electrode current collector, said first region composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in said mixing ratio thereof preferably 99:1 to 60:40 by weight ratio (e.g. supra); and,
(2b)	said second region as said layer adjacent to said negative-electrode current collector, said second region composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in said mixing ratio thereof preferably 100:0 to >90:<10 by weight ratio (e.g. supra), and further wherein said graphite may be a natural graphite (e.g. ¶0027), reading on “…the graphite coated with no amorphous carbon is a natural graphite (claim 5).

Wang teaches said first region as said layer outermost away from said negative-electrode current collector (e.g. supra), meaning it is closest to the nonaqueous electrolyte of said nonaqueous electrolyte secondary battery, and further teaches said first region is composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1 (e.g. supra), wherein said graphite may be an natural or artificial graphite (e.g. ¶0027), but does not expressly teach the claimed limitations wherein said graphite is “graphite coated with an amorphous carbon” (claim 1), wherein “the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon” artificial graphite….” (claim 5).
However, Kaneko teaches a lithium-ion battery with an anode active material comprising an artificial graphite coated with amorphous carbon, 
wherein a graphite, such as natural graphite, is highly active in decomposing electrolyte, but the taught amorphous carbon coating suppresses such decomposition of electrolyte by the graphite,
so that said anode active material provides a battery with high energy density with improved charge/discharge cycle characteristics, high-temperature storage characteristics, and rate characteristics with maintaining the flame retardancy of electrolyte over long periods compared with said graphite, such as natural graphite, that is not coated with said amorphous carbon (e.g. ¶¶ 0012-15, 17-18, 20-24, 26-28, 30, 35, 78-80, and 88-89).
As a result, it would have been obvious to substitute said artificial graphite coated with amorphous carbon active material of Kaneko for the graphite active material in said negative electrode first region of Wang, wherein said first region is adjacent to said nonaqueous electrolyte, since Kaneko teaches said artificial graphite coated with amorphous coating suppresses such decomposition of electrolyte by the graphite, so that said anode active material provides its battery with high energy density with improved charge/discharge cycle characteristics, high-temperature storage characteristics, and/or rate characteristics with maintaining the flame retardancy of electrolyte over long periods, reading on said limitations.
The examiner respectfully notes that while the art indicates the preferred embodiment is for the coated graphite to be a natural graphite, the broad teaching is that .
Response to Arguments
Applicant’s arguments filed February 15, 2022 have been fully considered but they are not persuasive.
First, the applicant alleges the following.
In response thereto, applicant respectfully submits that the claims as now presented are not obvious over Wang in view of Takahata for at least the reason that the combination does not provide for all the aspects of the claims, nor is there any rationale prompting a skilled artisan to modify the combination so as to derive the current invention.

Specifically, Wang in view of Takahata at least fails to provide for the aspects of parent claim 1 as to wherein the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon and a second mixture layer primarily composed of a graphite coated with no amorphous carbon, and the first mixture layer is disposed at a surface side of the negative electrode mixture layer and the second mixture layer is disposed at a side of the negative electrode collector.

Per page 3 bridging page 5 of the Office Action, the rejection regarding claim 1 primarily relies on Wang. The rejection acknowledges that Wang fails to teach that graphite included in the first region, or the alleged first mixture layer, is “‘graphite coated with an amorphous carbon,’ wherein ‘the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon.’” Takahata is cited to supplement these missing aspects.

Applicant respectfully submits that present claim 1 requires, inter alia, that “a first mixture layer [disposed at a surface side of the negative electrode mixture layer be] primarily composed of a graphite coated with an amorphous carbon” and that “a second mixture layer primarily [disposed at a side of the negative electrode collector be] primarily composed of a graphite coated with no amorphous carbon.” The selective positioning of the first and second mixture layers defining by presence and absence, respectively, of coating with an amorphous carbon as instantly claimed could not have been derived from the art of record.



The secondary reference, Takahata per claim 1 thereof teaches a lithium-ion secondary battery comprising a negative electrode active material layer having “a first region neighboring the negative electrode current collector, ... containing natural graphite” as a primary constituent, and “a second region neighboring a surface [of the negative electrode active material layer], ... containing artificial graphite” as a primary constituent. Also, paragraph [0067] of Takahata states that “[b]y using the natural graphite that is appropriately covered by the amorphous carbon film, side reactions between the electrolyte solution and the natural graphite can be prevented, and performance degradation of the lithium-ion secondary battery ... can be prevented.”

The rejection states:
[I]t would have been obvious to substitute the natural graphite coated with an amorphous coating of Takahata for the natural graphite of the first region in the negative electrode of Wang, wherein said first region is adjacent to said nonaqueous electrolyte, since Takahata teaches said natural graphite coated with an amorphous coating reduces side reactions between said graphite and the electrolyte solution. 

Takahata as noted above merely teaches providing an amorphous carbon coating on the natural graphite, which is the primary constituent of the first region “neighboring the negative electrode current collector” (corresponding to Wang’s second region), rather than that of the second region “neighboring a surface [of the negative electrode active material layer]” (corresponding to Wang's first region), as defined in Takahata. As such, a skilled artisan consulting Takahata would not have been motivated to attempt a modification of Wang such that the graphite "disposed at a surface side of the negative electrode mixture layer," as opposed to the graphite "disposed at a side of the negative electrode collector," is selectively coated with an amorphous carbon, as required by present claim 1. 
Accordingly, arguendo combining Wang with Takahata would not have resulted in the aforementioned aspects of present claim 1. And there would be no rationale prompting a skilled artisan to modify the arguendo combination to arrive at the invention as now presented.



(Remarks, at 4:3-6:4, emphasis in the original.)
In response, the examiner respectfully notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804 (Fed. Cir. 1989), see also MPEP § 2123(I). “It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention.” In re Mills, 470 F.2d 649, 651 (CCPA 1972).
Here, as noted in the prior and instant Office actions, Wang—the primary reference—teaches the two layers of graphite, wherein the “first region” layer is adjacent to the electrolyte and may be composed of natural graphite and SiOx.
Takahata is applied as a secondary reference for the specific teaching that the amorphous carbon film coating on natural graphite prevents side reactions between the electrolyte solution and the natural graphite.
As provided in the prior and instant Office actions, it would therefore be obvious to substitute the natural graphite of Wang in said “first region,” which is adjacent to the electrolyte solution of said nonaqueous electrolyte secondary battery, in order to reduce side reactions between said graphite and said electrolyte solution.
Second, the applicant alleges the following.
New claim 5 recites that the graphite coated with the amorphous carbon is an artificial graphite, and the graphite coated with no amorphous carbon is a natural graphite. The art of record would not have led a skilled artisan to a modification where an amorphous carbon coating is selectively applied on an artificial graphite, rather than a natural graphite, as instantly claimed. Aside from its dependency 

(Remarks, at 6:5-7:1.)
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723